     Case 5:20-cv-00497-PRL Document 21 Filed 08/26/21 Page 1 of 2 PageID 995




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

LIESL ACOSTA,

        Plaintiff,

v.                                                                Case No: 5:20-cv-497-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                          ORDER

        The Commissioner has filed an unopposed motion to remand this case for further

proceedings under sentence four of 42 U.S.C. § 405(g). (Doc. 20). Upon review, the Court

agrees with the parties that it is appropriate to remand this matter to the Commissioner.

        Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a

rehearing. Shalala v. Schaefer, 509 U.S. 292, 296 (1993). Where the court cannot discern the

basis for the Commissioner’s decision, a sentence-four remand may be appropriate to allow

him to explain the basis for his decision. Falcon v. Heckler, 732 F.2d 827, 829-30 (11th Cir.

1984) (holding remand was appropriate to allow the ALJ to explain the basis for the

determination that the claimant’s depression did not significantly affect her ability to work).

On remand under sentence four, the ALJ should review the case on a complete record,

including any new material evidence. Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983)

(finding that it was necessary for the ALJ on remand to consider psychiatric report tendered
   Case 5:20-cv-00497-PRL Document 21 Filed 08/26/21 Page 2 of 2 PageID 996




to Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n. 1 (11th Cir. 1984) (holding that

the ALJ should consider on remand the need for an orthopedic evaluation).

       Therefore, following a careful review of the record and filings, the Court agrees with

the parties that it is appropriate to remand this matter to the Commissioner. Accordingly, it

is ORDERED:

       1. The Commissioner’s motion (Doc. 20) is GRANTED and this action is

           REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) 1

           to the Commissioner for the following reasons:

               Upon remand, the Commissioner will obtain supplemental
               evidence from a vocational expert, identify and resolve any
               apparent conflicts between the vocational expert’s testimony and
               information in the Dictionary of Occupational Titles, and take
               any other action deemed necessary.

       2. The Clerk is directed to enter judgment accordingly and close the file.

       DONE and ORDERED in Ocala, Florida on August 26, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




       1
          Remand pursuant to sentence four of § 405(g) makes the plaintiff a prevailing party for
purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, and terminates this Court's jurisdiction
over this matter. Shalala v. Schaefer, 509 U.S. 292 (1993).

                                                 -2-
